           Case 1:20-cv-02154-LGS Document 46 Filed 09/02/20 Page 1 of 3

                                                                       Kaufman Dolowich & Voluck, LLP
                                                                                       Four Penn Center
                                                                  1600 John F. Kennedy Blvd., Suite 1030
                                                                                  Philadelphia, PA 19103
                                                                              Telephone: 215-501-7002
 Richard J. Perr, Esquire
 rperr@kdvlaw.com
                                                                               Facsimile: 215-405-2973

                                              September 1, 2020                       www.kdvlaw.com

VIA ECF                                       Defendant's request for a pre-motion discovery conference is
                                              construed as a motion to stay pending resolution of
The Honorable Lorna G. Schofield              Defendant's motion to dismiss, or, in the alternative, motion
U.S.D.C. S.D.N.Y.                             to stay (Dkt. Nos. 43-44), and is DENIED.
Thurgood Marshall United States Courthouse
40 Foley Square                             So Ordered.
New York, New York 10007                    Dated: September 2, 2020
                                                   New York, New York
       Re:    Francis Didonato on behalf of himself and all others similarly situated v. GC
              Services Limited Partnership and Financial Asset Management Systems, Inc.,
              U.S.D.C., S.D.N.Y., Civil Case No. 1:20-02154-LGS

Dear Judge Schofield:

        Pursuant to Local Rule 37.2 and this Court’s Individual Rules II.B.2, III.A.1 and III.C.3,
GC Services Limited Partnership (“GC Services”) submits this pre-motion letter and respectfully
requests the Court schedule a pre-motion discovery conference for September 16, 2020 regarding
GC Services’ request for a stay of discovery pending resolution of its Motion to Dismiss or, in the
Alternative, to Stay (hereinafter “Motion”). (Docs. 43-44). The Parties have met and conferred,
and Plaintiff opposes a stay of discovery. Defendant Financial Asset Management Systems, Inc.
joins in this request.

    I.       Background

        On August 28, 2020, GC Services moved to dismiss the First Amended Complaint pursuant
to Rule 12(b)(6), or alternatively to stay the action pending either further guidance from the
bankruptcy court on the interpretation of its discharge order; or guidance from the Second Circuit
on the scope of 11 U.S.C. §523(a)(8)(A)(ii). (Docs. 43-44). The parties will complete briefing on
the Motion on September 18, 2020. (Doc. 42).

        The close of fact discovery is currently scheduled for November 9, 2020. (Doc. 28). In the
August 13, 2020 Joint Status letter, the Parties noted that “if a motion for a stay is denied” they
“anticipate that they will be requesting a three (3) month extension of the November 9, 2020
discovery deadline.” (Doc. 39).

    II.      A Stay of Discovery Serves the Goals of Judicial Economy and is Appropriate
             Here

        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, a court has discretion to
stay discovery “for good cause shown.” Fed. R. Civ. P. 26(c). The Court may also control the
timing and sequence of discovery pursuant to Federal Rule of Civil Procedure Rule 26(d). Good
          Case 1:20-cv-02154-LGS Document 46 Filed 09/02/20 Page 2 of 3

The Honorable Lorna G. Schofield
U.S.D.C. S.D.N.Y.
September 1, 2020
Page 2 of 3

cause may be shown where a party has filed a dispositive motion, the stay is for a short period of
time, and the opposing party will not be prejudiced by the stay. See Anti–Monopoly, Inc. v. Hasbro,
Inc., No. 94 Civ. 2120, 1996 WL 101277, at *2 (S.D.N.Y. March 7, 1996) (collecting cases);
Spencer Trask Software & Info. Servs., LLC v. RPost Int'l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y.
2002).

       GC Services is seeking a stay of discovery in the interest of judicial economy and efficiency
given the significant resources and expenses required for discovery, which may ultimately be
unnecessary should the Court grant the Motion. Fed. R. Civ. Proc. 1; Negrete v. Citibank, N.A.,
2015 WL 8207466 (S.D.N.Y. Dec. 7, 2015). All of the factors weigh in favor of granting the
requested stay.

         First, GC Services’ Motion challenges the Complaint as a matter of law, not just the
sufficiency of the allegations, and therefore the outcome of the motion has the potential to resolve
the suit in its entirety. “A stay of discovery is proper where the pending dispositive motion ‘appears
to show substantial grounds’ or ‘does not appear to be without foundation in law.’” Reyes v. W.D.
Henry & Sons, Inc., No. 18-CV-1017V(F), 2019 WL 483318, at *2 (W.D.N.Y. Feb. 7, 2019)
(quoting Johnson v. New York Univ. School of Educ., 205 F.R.D. 433, 434 (S.D.N.Y. 2002)).
Because the Motion is potentially dispositive and is not unfounded in the law, a stay serves the
interest of judicial economy. Johnson v. NYU, 205 F.R.D. at 434.

        Second, the requested stay would not unduly delay discovery in this matter. “A
stay pending determination of a dispositive motion that potentially eliminates the entire action will
neither substantially nor unduly delay the action, should it continue.” Rivera v. Heyman, No. 96
Civ. 4489, 1997 WL 86394, at *1 (S.D.N.Y. Feb.27, 1997). Moreover, the Parties’ August 13,
2020 Joint Status already notes the Parties’ need to for additional time to complete fact discovery.
(Doc. 39). Thus, a delay pending resolution of the Motion will not prejudice any party as a need
for more time to complete discovery is already anticipated.

        Finally, Plaintiff has served extensive discovery requests related to both his individual and
class claims including a broad subpoena to Navient. See Anti–Monopoly, Inc., 1996 WL 101277,
at *3 (noting two related factors a court may consider in deciding a motion for a stay of discovery
are the breadth of discovery sought and the burden of responding to it). The breadth of the requests
is significant in scope and expense. Plaintiff has sought documents and information going back to
2005. Plaintiff has also sought extensive information related to the putative class, which he asserts
in his Complaint “will likely exceed 10,000.” Responding to these expansive discovery requests
would place a tremendous burden on GC Services particularly in light of its Motion which may
dispose of this action in its entirety.
               Case 1:20-cv-02154-LGS Document 46 Filed 09/02/20 Page 3 of 3

The Honorable Lorna G. Schofield
U.S.D.C. S.D.N.Y.
September 1, 2020
Page 3 of 3

      III.      Conclusion

        For these reasons, GC Services respectfully requests a stay of discovery pending resolution
of its Motion to Dismiss. Alternatively, GC Services requests the Court stay class discovery.


                                               Respectfully,


                                               /s/ Richard J. Perr
                                               RICHARD J. PERR
cc:          All counsel of record (via ECF)
